417 F.2d 180
72 L.R.R.M. (BNA) 2879
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.The EVERITE DOOR CORP., Respondent.
No. 17795.
United States Court of Appeals Third Circuit.
Argued Oct. 21, 1969.Decided Nov. 10, 1969.

Morton Rosenberg, N.L.R.B., Washington, D.C.  (Arnold Ordman, General Counsel, Dominick L. Manoli, Associate General Counsel, Marcel Mallet-Prevost, Asst. General Counsel, Frank H. Itkin, Attorney, N.L.R.B., on the brief), for petitioner.
Alan M. Lerner, Cohen, Shapiro, Berger, Polisher & Cohen, Philadelphia, Pa.  (David Berger, Harold Berger, Howard L. Schambelan, Philadelphia, Pa., Berger & Stein, Philadelphia, Pa., of counsel, on the brief), for respondent.
Before KALODNER, STALEY and FREEDMAN, Circuit Judges.
OPINION OF THE COURT
PER CURIAM.


1
The National Labor Relations Board has petitioned for the enforcement of its decision and order1 against respondent, The Everite Door Corp.  The Board found that the company violated 8(a)(1) of the National Labor Relations Act by interfering with, restraining, and coercing its employees in the exercise of their 7 rights to organize, join and assist labor organizations, and also violated 8(a)(3) and (1) of the Act by transferring an employee named Snyder from his job and later terminating his employment in order to discourage union membership and activity.


2
The company's challenge to the Board's decision and order ultimately rests upon the sufficiency of the evidence which was before the Board and its Trial Examiner.


3
On consideration of the record as a whole, we conclude that there is substantial evidence to support the Board's findings.  We shall accordingly grant enforcement of its order.



1
 171 N.L.R.B. No. 8